United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.A., Appellant
and
U.S. POSTAL SERVICE, SYLMAR POST
OFFICE, Sylmar, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1384
Issued: September 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 8, 2015 appellant filed a timely appeal of an April 3, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
a traumatic injury in the performance of duty on February 7, 2015.

1
2

5 U.S.C. § 8101 et seq.

On appeal to the Board appellant submitted new evidence. As OWCP did not consider this evidence in reaching
its final decision, the Board may not consider it for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 9, 2015 appellant, then a 52-year-old window distribution clerk, filed a
traumatic injury claim alleging that on February 7, 2015 she fractured her right shoulder. She
stated that, as she was taking the mail to route 19, she stepped on a platform to set the mail down
and fell to the floor, injuring her shoulder, nose, and knee. Appellant stated that she lost her
footing and slipped off the platform. She submitted two witness statements in support of her
claim noting that on February 7, 2015 she was lying on the floor in pain. Appellant also
submitted a return to work note from Facey Medical Group dated February 7, 2015 which was
illegible, including the signature.
In a letter dated February 26, 2015, OWCP requested additional factual and medical
evidence in support of appellant’s traumatic injury claim. It allowed her 30 days to respond.
Appellant submitted an additional note from Facey Medical Group dated March 2015
which indicated that she could not return to work for one more week. The remainder of the note,
including the signature, is illegible.
By decision dated April 3, 2015, OWCP denied appellant’s claim finding that she failed
to submit the necessary medical opinion evidence to establish an injury in the performance of her
job duties on February 7, 2015.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged, and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”6 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
3

5 U.S.C. §§ 8101-8193.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

20 C.F.R. § 10.5(ee).

2

incident at the time, place, and in the manner alleged.7 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
sustained a traumatic injury due to her employment on February 7, 2015.
Appellant submitted a factual statement and witness statements that she fell to the floor
from a platform on February 7, 2015 while moving mail at work. She alleged that she fractured
her shoulder as the result of this incident. However, appellant has not provided a physician’s
opinion on what if any medical condition resulted from the employment-related fall. She
submitted two return to work notes from Facey Medical Group which did not include a legible
diagnosis, legible signature, or other information regarding her claim. The Board has held that a
medical report may not be considered as probative medical evidence if there is no indication that
the person completing the report qualifies as a physician as defined in 5 U.S.C. § 8101(2).9
Reports lacking proper identification do not constitute probative medical evidence.10 As the
record does not contain medical evidence which provides a diagnosed condition and opines that
the condition resulted from the February 7, 2015 employment incident, the Board finds that
appellant has not met her burden of proof to establish that she sustained an injury in the
performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a traumatic injury in the performance of duty on February 7, 2015.

7

John J. Carlone, 41 ECAB 354 (1989).

8

J.Z., 58 ECAB 529 (2007).

9

V.R., Docket No. 14-1695 (issued January 9, 2015).

10

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the April 3, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 15, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

